Appleton, C. J.
The claim in controversy is for a debt due on state-prison account. By B. S., c. 66, § 1, “public rates and taxes and money due the state” have priority over the general creditors of an insolvent estate. If this is to be regarded as a preferred claim, then the commissioners of insolvency have no jurisdiction over it. Flitner v. Hanley, 19 Maine, 261. Bulfinch v. Benner, 64 Maine, 404. Nor does their adjudication deprive the appellant of any right to maintain a suit for the claim, if a preferred one.
If not a preferred claim, the appellants have no ground of complaint.

Appeal dismissed.

Dickerson, Virgin, Peters and Libbey, JJ., concurred.